Citation Nr: 1447434	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right hip disability, including as secondary to service-connected low back disability.  

2.  Entitlement to service connection for left hip disability, including as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.    

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript is of record.  

In February 2014, the Board remanded the Veteran's case to the Agency for Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the February 2014 remand, the Board noted that the Veteran's representative, in testimony before the Board, indicated that the Veteran was afforded a relevant VA examination in 2005.  See Board hearing transcript at page 3.  The Board directed that all VA examination reports dated in 2005 be obtained.  

If it was determined that such examination reports cannot be obtained after reasonable efforts were made, the Board directed that the AOJ issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran was to be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2014).  

After a review of the VA treatment records obtained pursuant to the February 2014 remand, and the subsequent notice letters, the Board notes that a 2005 VA examination report was not obtained.  The AOJ did not provide the Veteran with requisite notice as directed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Determine if any 2005 VA examination reports regarding the Veteran exist.  

2. If the reports cannot be obtained after reasonable efforts have been made, issue a formal determination that such reports do not exist or that further efforts to obtain such reports would be futile, that should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. Readjudicate the Veteran's claim for service connection for right and left hip disorders including as due to service-connected low back disability in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). 

No action is required of the Veteran unless he is so notified by the AOJ.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


